Citation Nr: 0506260	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  01-09 458	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1970 to 
January 1972.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
PTSD with depression.  Thereafter, the veteran submitted a 
notice of disagreement in October 2000.  The RO issued a 
statement of the case on the question of service connection 
for PTSD in October 2001 and the veteran filed a substantive 
appeal in November 2001.  

The veteran appeared at a hearing before a member of the 
Board in March 2002.  The Board thereafter remanded the 
veteran's claim in April 2004.  In its remand, the Board 
noted that the veteran had also expressed disagreement with a 
denial of service connection for depression.  The Board 
instructed the RO to issue a statement of the case on the 
question of service connection for depression, which it did 
in November 2004.  The veteran did not file an appeal 
following the November 2004 statement of the case.  38 C.F.R. 
§ 20.200 (2004).


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The record shows the veteran served in Vietnam as a light 
vehicle driver.  At a March 2002 hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
was never in combat.  At the hearing he also stated that 
there were some things he would never relate to anyone.  He 
also testified that he had no flashbacks or memory of 
specific bad events in Vietnam, but that there was a soldier 
at his base who had committed suicide.  The veteran testified 
that he had not known that soldier, nor did he witness the 
suicide, but claimed he was stressed in the aftermath of the 
suicide.  

The veteran's service medical record (SMR) is devoid of any 
record of diagnosis or treatment for PTSD.  The SMR does 
contain the reports of medical consultations in July and 
August 1971.  In a July visit to the dispensary at his base 
in Vietnam he was diagnosed with situational anxiety.  In 
psychiatric consultation at the Field Hospital shortly 
thereafter, the veteran reported a history of recurrent 
episodes of depression and anxiety going back to childhood, 
usually associated with real or imagined rejection, personal 
loss, or separation from his girlfriend.  The examiner's 
diagnosis was:  dependent personality with reactive 
depression and hostility.  The veteran was treated with 
medication, and within three weeks was reported to have shown 
marked improvement and more enthusiasm about his work, with 
no negative symptoms.  The SMR does not indicate any 
recurrence of the veteran's situational anxiety.

Of record are letters between the veteran's mother and an 
Army chaplain assigned to the veteran's unit.  The veteran's 
mother wrote expressing concern following a letter from the 
veteran in which he stated that he was in or near a state of 
collapse, and that doctors had attributed that to worry and 
inactivity during off-work hours.  The chaplain wrote the 
veteran's mother that the veteran was somewhat depressed, 
that a tour in Vietnam was not easy on anyone, and that he, 
the chaplain, felt that the veteran would adjust to the local 
conditions.

Treatment notes from the VA Medical Center (VAMC) in Marion, 
Indiana, show a history of diagnoses of and treatment for 
alcoholism.  The record shows the veteran was admitted to an 
inpatient rehabilitation program in January 1987, at which 
time he denied any prior treatment for anxiety, depression, 
or mental illness.  A February 1987 discharge note shows a 
diagnosis of alcohol dependence.  The discharge note 
indicated that the veteran struggled in the program, but 
eventually had a change of attitude, completed the program, 
and was discharged to continue treatment on an outpatient 
basis.  A treatment note dated in May 1987 indicates that the 
veteran had begun drinking again, had dropped out of group 
counseling, and had refused offers of counseling services.  
He was discharged from the outpatient program.

Of record are private treatment records from the Dunlap 
Urgent Care and Occupational Medicine Clinic in Elkhart, 
Indiana.  The reports of physical examinations dated in 1991, 
1992, 1994, and 1996 show no history of nervous disorder.  A 
treatment note dated in April 1999 lists a history of 
alcoholism/anxiety/depression/chronic obstructive pulmonary 
disease.  A treatment note dated in September 1999 shows a 
diagnosis of depression/alcoholism.  In a statement dated in 
August 1999, the veteran stated that he had been arrested 
three or four times for driving under the influence (DUI), 
and that drinking had cost him everything he ever liked, 
including marriage, family life, and friendships.  

The veteran was afforded a VA mental disorders examination in 
November 2002.  The examiner recorded a long and detailed 
history of the veteran's upbringing and his experiences in 
service and after service, including alcohol abuse which 
began prior to service entry and continued to the present, 
including multiple DUI infractions.  The veteran reported 
that he drank to intoxication every day.  The examiner 
reported that the veteran was given ample opportunity to 
relate any experiences he had in Vietnam but was not willing 
to report any stressful events, responding instead with 
comments such as "I'm not going to say," "[t]hose 
experiences I'll take to the grave," and "I'll plead the 
5th."  

On examination, the veteran was found to be alert, oriented, 
and cooperative.  Grooming and hygiene were good; he was 
neatly and appropriately attired.  He seemed somewhat 
anxious, but had no tics, mannerisms, or movement 
disturbances.  Affect was constricted but congruent.  The 
veteran denied any suicidal ideation, rumination, plan, or 
intent.  There was no verbal or physical aggression.  He was 
generally forthcoming in responses, including the history of 
his active alcohol dependence, though he was at times 
evasive, particularly when discussing situations encountered 
in Vietnam.  Speech and thought processes were linear, 
logical, and goal-directed.  

The veteran initially focused on the adverse consequences of 
Vietnam and Agent Orange on the rest of his life.  He 
acknowledged his regular drinking had begun in high school, 
one or two years prior to being drafted, drinking to the 
point of intoxication even before military service.  He  
admitted having used marijuana, opioids, and heroin on a 
fairly regular basis while in Vietnam.  The veteran was 
cognitively intact, and capacity for abstraction was intact.  
The examiner noted that the veteran appeared to use immature 
defense mechanisms and maladaptive behaviors in dealing with 
activities of daily living.  The examiner also commented that 
the defense mechanisms of blaming, denial, rationalization, 
and projection were often seen in people who were actively 
addicted, as was the veteran.  

The examiner's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnoses were alcohol dependence, 
severe, continuous, chronic; past history of cannabis and 
opioid/heroin dependence; mood disorder not otherwise 
specified, consequent to his chronic alcoholism.  There were 
no findings in Axis II (personality disorders and mental 
retardation).  Axis III (general medical conditions) findings 
were:  history of chronic pulmonary disease secondary to long 
history of heavy cigarette use, as well as past marijuana 
use.  Findings in Axis IV (psychosocial and environmental 
problems) were:  continuing alcoholism with psychological, 
social, vocational adverse consequences of alcoholism and the 
maladaptive behaviors and immature defense mechanisms 
associated with chronic alcoholism and addiction in general.  
Axis V (global assessment of functioning (GAF)) score was 60.  
The doctor stated that the veteran was not competent to 
manage his own resources as long as his addiction is active 
because his history of blackouts and impulsive behavior, to 
include drinking and driving, might lead to dissipation of 
any payments he might receive.

The examiner stated that that the veteran's psychiatric 
clinical picture was dominated by his active, chronic, long-
standing alcohol dependence.  He specifically noted that the 
veteran did not meet the criteria for PTSD.  The examiner 
also noted that the veteran would be well served to take 
recovery seriously.  He noted that, while no diagnostic 
testing was indicated for this examination, if the veteran 
were able to achieve sobriety for a year or so, a Minnesota 
Multiphasic Personality Inventory (MMPI) might be helpful, 
not only in drug and alcohol counseling, but perhaps in 
further evaluation of any underlying psychiatric problems 
that may be present and potentially contributing to his 
currently reported anxiety.  Nonetheless, the examiner also 
specified that any anxiety and depression which the veteran 
reported could clearly be tied to his ongoing alcohol 
dependency.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the Diagnostic 
and Statistical Manual of Mental Disorders - Fourth Edition 
(DSM-IV), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  

As noted, the predicate to establishing entitlement to 
service connection for PTSD is a medical diagnosis of PTSD in 
accordance with DSM-IV.  The VA medical examiner reported his 
DSM-IV findings and stated categorically that the veteran 
does not have PTSD.  With no medical diagnosis of PTSD, that 
is where the analysis must end.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997) (because a predicate element cannot be 
satisfied, other elements, by definition, cannot be satisfied 
either).  

The only evidence of record supportive of the veteran's claim 
that he has PTSD consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms he 
experiences, he is not competent to provide medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

Similarly, the letter from the veteran's unit chaplain to the 
veteran's mother, submitted by the veteran in support of his 
contention, is not probative because it, too, is lay evidence 
because the chaplain is not competent to provide medical 
opinion.  

In adjudicating this claim the Board has considered the 
doctrine of reasonable doubt, but finds that the 
preponderance of the evidence is against the claim, and that 
the record does not provide even an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2003).  Service connection for PTSD is not warranted.

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this issue, the 
Board has considered the provisions of the VCAA.  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2001.  Additionally, after the Board's April 2004 remand, the 
veteran was again apprised of VA's duties to both notify and 
assist in correspondence dated in April 2004.

Specifically regarding VA's duty to notify, in a 
correspondence dated in August 1999, the RO had previously 
notified the veteran of what the evidence must show to 
establish entitlement to the benefit sought, and requested 
that he provide stressor information in support of his claim.  
The January 2001 and April 2004 notifications to the veteran 
apprised him of what additional information VA would assist 
in obtaining on the veteran's behalf and when and where the 
veteran was to send any information sought from him.  See 
Quartuccio, supra.  Additionally, the RO informed the veteran 
of the results of its rating decisions, and the procedural 
steps necessary to appeal.  The RO also provided a SOC and a 
supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained and incorporated into the record for consideration 
the veteran's SMRs and numerous private medical records 
identified by the veteran.  The veteran was afforded a VA 
medical examination in connection with this claim, and 
videoconference hearing before the undersigned Veterans Law 
Judge.  Given the standard of the regulation, the Board finds 
that VA has no duty to inform or assist that was unmet. 


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


